



COURT OF APPEAL FOR ONTARIO

CITATION:
Evans v. Snieg, 2012
    ONCA 159

DATE: 20120314

DOCKET: C54213, C54525 and C54802

Goudge, Sharpe and Blair JJ.A.

BETWEEN

Laura Anne Evans and Michael Adam Lydan

Plaintiffs (Respondent)

and

Stanislaw Snieg and Maria Snieg

Defendants (Appellants)

Joseph Malmazada, for the appellants

Peter Krysiak, for the respondents

Heard: March 12, 2012

On appeal from the order of Justice Peter H. Howden of
    the Superior Court of Justice, dated July 22, 2011; and on appeal from the
    orders of Justice Margaret P. Eberhard of the Superior Court of Justice, dated
    October 2, 2011 and December 2, 2011.

APPEAL
    BOOK ENDORSEMENT

[1]

The appellant appeals from three orders.  First he says there was
    no basis for the finding by Howden J. on July 22, 2011, that he deliberately
    and wilfully disregarded the May 10, 2011 order.  We disagree.  There was ample
    evidence of noncompliance to a degree that justified the finding of Howden J. 
    This appeal is dismissed.

[2]

Second he says that the order of October 4, 2011 was made
    following an unjust denial of his request for an adjournment.  We do not agree. 
    Eberhard J. exercised her discretion to proceed on clear evidence of the risk
    posed by weather.  She was entitled to do so.  This appeal also fails.

[3]

Third he says that the order of December 2, 2011 ought not to
    have been made.  Rather he says the contempt motion before the court that day
    should not have been dealt with but rather the dispute should have been
    transferred to the Drainage Referee.  This suggestion is simply misconceived. 
    The court had no choice but to address the contempt motion before it.  We see
    no error in it doing so.  This appeal is also dismissed.

[4]

Costs to the respondent for all three appeals in a total of
    $12,000 inclusive of disbursements and applicable taxes.


